DETAILED ACTION
This Non-Final Office Action is in response to the arguments and amendments filed [February 15, 2022] and entered with the Request for Continued Examination [March 2, 2022].
Claims 1 and 11 have been amended. 
Claims 2, 7, 12, and 17 are cancelled. 
Claims 1, 3-6, 8-11, 13-16, and 18-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1 and 11 are directed towards determine a suggested disposition path based on item information, receive a return indication from a customer, determine a trust score for the customer, determine a suggested disposition based on the trust score and item information, providing that the disposition is preserved for a certain trust score and different for a lower than threshold trust score, and transmit the disposition path for the item. The claimed invention is describing a commercial interaction that involves a customer returning a product to a merchant based on the customer’s trust between the company and the claimed invention is merely describing the steps of a commonplace business process based on the customer and item how to handle the return/disposition of the item. The claimed invention can be described through the process of a customer going on a website to begin a return of an item purchased, determining that the item is eligible for a return, processing practical application consideration and 2(b) significantly more consideration). The claims are directed towards an abstract idea under the grouping of certain method of organizing human activity regarding a commercial interaction. The additional elements will now be considered under Step 2(a)(II) and Step 2(b). 
Step 2(a)(II) considers the additional elements in terms of being transforming the abstract into a practical application. The additional elements of the independent claims are hardware components (control circuit(s), database(s), user device(s)), data (item-specific and customer), and other technological elements (indications, determinations, and receiving/transmissions). The additional elements are described in the originally filed specification figs 1A, 1B, 3, and paragraphs [14-17 and 33-
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements 
Dependent claims 3, 6, 8-10, 13, 16, and 18-20 are directed towards further aspects of the abstract idea without further reciting additional elements (beyond those considered in terms of claims 1 and 11). The dependent claims describe the location (brick-and-mortar) of the customer purchase {3 and 13}, performing the determination on an item-by-item basis {6 and 16}, describing that the user is a customer or employee, where the employee is a brick and mortar {8, 9, 18, and 19}, and where the suggested path is determined periodically {10 and 20}. Who the user is, where the user is located, and where the purchase was performed {3, 8, 9, 13, 18, and 19} merely describing non-functional descriptive material that have no functional requirement beyond describing to a human reader the relationship of the user device/data with regards to a title (being an employee or customer). 
Regarding the item-by-item determination for the suggested disposition, this is merely implementing generic analysis techniques within the technological elements. The item-by-item is described in the originally filed specification [47] in terms of batch processing information (daily, weekly, monthly, etc) and batch processing is a generic analysis technique. This is further described with the generic technological elements (control 
The dependent claims are not significantly more than the identified abstract idea nor do they transform the abstract idea into a practical application and thus patent ineligible for claiming nonstatutory subject matter.
Dependent claims 4, 5, 14, and 15 describe an additional abstract idea that relates to the commercial interaction that does not transform the abstract idea into a practical application nor is it significantly more than the identified abstract idea (both in terms of individual consideration or in combination). Dependent claims 4, 5, 14, and 15 describe a valuation analysis in terms of the disposition paths for liquidation, resell, destroy, keep, and donate. The values are determined using different value models (described in claims 5 and 15). These models and evaluation steps are directed towards commonplace reverse logistic equations and models to determine a value for a product and processing using commonplace data parameters (variable and fixed costs such as labor, tax rates, product costs, and other elements). Within the industry and prior art, a merchant/business evaluates products and services in terms of a break-even analysis that describes parameters of product cost, variable 
The dependent claims 4, 5, 14, and 15 do not provide additional elements beyond those ascribed and considered within the independent claim (1 and 11). Thus, the fundamental economic practice is merely implemented using generic technological elements. Examiner notes that though the models and value evaluations are under a different heading, the elements are still considered an abstract idea and using a commonplace business practice to implement a commercial interaction is not significantly more or transformative into a practical application. 

The claimed invention is directed towards an abstract idea without being transformed into a practical application nor are they significantly more than the identified abstract idea. Therefore, claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 USC 101 for claiming patent ineligible subject matter. 
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claims 1 and 11 are directed towards software and signal-based interaction system. Applicant’s Arguments (November 2, 2021 pg. 10) specifically describes the claim elements in terms of having software-based code and signal-based interactions within the system to process the claim limitations. These aspects are considered signals per se and are transitory in form as the information (data) is sent through the transitory medium which are not within the four eligible categories of statutory subject matter. Refer to MPEP 2106.03(I). Claims 3-6, 8-10, 13-16, and 18-20 inherit the rejection of the independent claim and therefore claims 1, 3-6, 8-11, 13-16, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Reisman et al [2011/0295722], hereafter Reisman.
Regarding claim 1, Anthony discloses a system for determining a disposition path for a returned item, the system comprising: 
an electronic database, wherein the electronic database includes item-specific data for a plurality of items and customer data for a plurality of customers, wherein the item-specific data for a plurality of items includes reverse supply chain cost information and suggested disposition paths, and wherein the reverse supply chain cost information includes one or more of probability of resale, markdown for resale, retail price, cost of product, store handling cost, liquidation recovery, return center handling cost, store to return center transportation cost, margin, tax rate, other cost, cost of product, and customer service desk cost (C4:22 to C5:43; Anthony discloses that the return processing system provides different costs for determining the return location including shipping costs (interpreted as store to return center transportation), labor costs at the distribution center (interpreted as return center handling), duties and other taxes related to transporting (interpreted as tax rate), and goodwill to customer and other valuation costs (interpreted as other cost). Fig 2 and C14:46 to C15:19 discloses the database and other computer system structures to implement the return processing system.
; 
a computing device including a programmable control circuit and being in communication with the electronic database, wherein the control circuit is configured to: obtain the item-specific data from the electronic database and determine, based on the reverse supply chain cost information obtained from the electronic database, a suggested disposition path for each of the plurality of items; transmit, to the electronic database for storage, the suggested disposition path for each of the plurality of items (C4:22 to C5:43 and C6:64 to C7:43; Anthony discloses that upon receiving the parameters and other item information, a return location and handling (interpreted as disposition path) is selected for the item. The plurality of items is based on the parameters including a plurality of items with different conditions necessary based on the return indication, such as hazardous, fraud, jewelry, and other provided examples.); and 
a user device including a user input device, wherein the user device is configured to: receive, via a graphical interface and the user input device from a user, a return initiation, wherein the return initiation includes an indication of an item to be returned and an indication of a customer returning the item; transmit, to the control circuit, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. The customer provides the information and preferences (interpreted as indication of a customer) as parameters within the return location determination. This return initiation and parameters provided by the customer are then directed towards the merchant system to determine the return location.); 
wherein the control circuit is further configured to: receive, from the user device, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. This return initiation and parameters provided by the customer are then directed towards the merchant system to determine the return location.); 
obtain, from the electronic database, the customer data for the plurality of the customers (Fig 1, 6, and C3:36 to C4:22 and C19:29 to C20:64; Anthony discloses obtaining information from a customer database and shows that multiple customers are within the system to gather data from that is stored in the customer information database.); 
determine, based on the indication of the customer received from the user device and the customer data for the plurality of the customers obtained from the electronic database, a trust score of the customer (C10:36 to C11:24; Anthony discloses that the return processing system  
based on the indication of the item and the item-specific data, obtain, from the electronic database, the suggested disposition path for the item (C20:20-64; Anthony discloses the location determination with regards to the customer trust and the item parameters. This also includes return location/determination alternatives based on the information being input (example provided regarding a likelihood of fraud).), 
wherein the suggested disposition for the item is selected from one of: processing a refund for the customer in response to the customer returning the item to the store; and processing the refund for the customer in response to the customer keeping the item and not returning the item to the store (C20:48 to C21:53; Anthony discloses that the return system processes using with suggested disposition based on a customer returning through a return location or not requiring the customer to return the item (if the item is less than the cost of having the item return be performed).); 
if the control circuit determines that the trust score of the customer is above the customer trust score threshold for processing the refund in response to the customer keeping the item: generate a final disposition path for the item that preserves the suggested disposition path for the item (C10:36 to C11:24; Anthony discloses that the system has different return processing in terms of customer reputation/trustworthy. This is shown with ; and 
transmit a first signal to the user device, the first signal configured to cause the user device to display to the user, within the graphical interface, a notification that the customer is permitted to keep the item for which the return was initiated and that the refund is being processed for the initiated return (C21:15-53; Anthony discloses that the system provides the user with the information regarding the routine for item return processing (interpreted as notification). Further, Anthony discloses that the routine and information can provide the customer with an indication that no item return is to be performed (if value of a returned item is less than the cost of having the item return be performed).
Examiner notes that the claim limitations describing a notification that the customer is permitted to keep the item for which the return was initiated and that the refund is being processed for the initiated return is merely non-functional descriptive material. The notification is the ; 
if the control circuit determines that the trust score of the customer is below the customer trust score threshold for processing the refund in response to the customer keeping the item: generate the final disposition path for the item that includes a different disposition path for item relative to the suggested disposition path (C10:36 to C11:24; Anthony discloses that the system has different return processing in terms of customer reputation/trustworthy. This is shown with regards to processing returns (the customer disposing of the item through destroying or donating the item) as well as processing refunds as a basis of either immediately if sufficiently high (interpreted as preserves) or after the item is returned (interpreted as different disposition path). Anthony further discloses [C21:15-34] that a routine determination is based on item value and the customer retaining based on the cost within the process where the customer is not required to return the item to the store or requiring the return to a location/shipping of the item.); and 
transmit a second signal to the user device, the second signal configured to cause the user device to display to the user, within the 3Application. No.: 15/931,235graphical interface, a notification that the customer is required to return the item for which the return was initiated to the store, and that the refund for the initiated return will be processed after the customer returns the item to the store (C21:15-53; Anthony discloses that the system provides the user with the information regarding the routine for item return processing (interpreted as notification). Further, Anthony discloses [C12:25-60] the information that is sent to the customer in terms of processing the return with the return label for the item to be sent back.
Examiner notes that the claim limitations describing a notification that the customer is required to return the item for which the return was initiated to the store, and that the refund for the initiated return will be processed after the customer returns the item to the store is merely non-functional descriptive material. The notification is the functioning aspect that is required within the claim limitations and what the notification includes in terms of messaging and content is non-functional descriptive material. The system sends a notification and the content is merely for a human reader to convey a message or meaning. As such, the claim elements regarding the notification content is interpreted as non-functional descriptive material. Refer to MPEP 2111.05.).  
Anthony discloses a return processing system that provides a return processing routing based on item specific information and customer information including how trustworthy (trust score) the customer is, however, Anthony does not specifically disclose that the item is kept by the customer in terms of return processing for the trust score.
Riesman teaches correlate the trust score of the customer to a customer trust score threshold for processing the refund in response to the customer keeping the item that is programmed into the control circuit, and (Paragraphs [158-162]; Riesman teaches that a commerce system can provide a customer a money back guarantee without requiring a return (interpreted as keep) if the customer has established a reputation for fair use of such offers (similar to the interpreted trust score of Anthony). This would be within the combination of Anthony that provides the system with customer trustworthy information to determine the return processing routing and thus the high value trustworthy customer (interpreted as trust score) would thus not be required to return the item to receive the refund. This interpretation and combination is based on originally filed specification [41-42] that describes the “keep it” in terms of requiring a customer to return an item to receive a refund and thus the combination teaches this interpretation and falls within the described example and description of keep it.).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system that provides a routing based on customer information (preferences and trustworthy value) and item-specific data of Anthony the ability for the trustworthy value of a customer to allow a refund/money-back guarantee without the requirement of a return as taught by Reisman since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Reisman teaches, “a given buyer might behave differently to a seller that is viewed favorably with regard to any of a variety of considerations versus one viewed neutrally or negatively. Such factors might relate to the seller reputation and/or image, again at particular seller and/or category levels. Just as buyers gain a FP reputation for their pricing levels, in terms of fairness and other criteria, sellers can optionally be viewed in terms of the differential effect they have on such pricing behavior with respect to their buyers, relative to how those 

Regarding claim 4, Anthony further discloses wherein the suggested disposition paths include one or more of resell, liquidate, donate, destroy, and keep it, and wherein the suggested disposition path is chosen based on which of the one or more of resell, liquidate, donate, destroy, and keep has a highest value (C4:46 to C5:24; Anthony discloses that the return location processing (interpreted as disposition path) is based on highest evaluation of alternatives and locations (specific description of evaluation and return processing is also discussed in C8:65 to C9:38 and C18:58 to C19:28). Anthony discloses resell [C5:43-65] (interpreted through the item being sent to a different customer to fulfill an order based on the item), donate [C11:5-24], destroy [C11:5-24], and keep [C21:15-24].).  
Regarding claim 6, Anthony further discloses wherein the control circuit determines the suggested path for each of the plurality of items on an item-by-item basis (C6:37-63; Anthony discloses that the system provides a determination with reasons for each of the items and how the items are to 
Further, Anthony also discloses item-by-item in terms of the determination in terms of having multiple items within an order and returning all or some of the items and the determined return processing for the item(s) [C11:57 to C12:40].).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Anthony further discloses wherein the user is the customer returning the item (C3:36 to C4:45 and C6:37-63; Anthony discloses that the system operates based on the user being the customer returning the item.).
Regarding claim 11, Anthony discloses a method for determining a disposition path for a returned item, the method comprising: 
storing, in an electronic database, item-specific data for a plurality of items and customer data for a plurality of customers, wherein the item-specific data for a plurality of items includes reverse supply chain cost information and suggested disposition paths, and wherein the reverse supply chain cost information includes one or more of probability of resale, markdown for resale, retail price, cost of product, store handling cost, liquidation recovery, return center handling cost, store to return center transportation cost, margin, tax rate, other cost, cost of product, and customer service desk cost (C4:22 to C5:43; Anthony discloses that the return processing system provides different costs for determining the return location including shipping costs (interpreted as store to return center transportation), labor costs at the distribution center (interpreted as return center handling), duties and other taxes related to transporting (interpreted as tax rate), and goodwill to customer and other valuation costs (interpreted as other cost). Fig 2 and C14:46 to C15:19 discloses the database and other computer system structures to implement the return processing system.
In terms of the item-specific data, C4:22 to C5:43 also discloses that the system has elements regarding item specific information to determine the distribution center and return policy (examples provided are state laws of transportation, specific centers to validate returns for jewelry, as well as categories of items including hazardous materials and firearms).); 
by a programmable control circuit by a computing device in communication with the electronic database: obtaining the item-specific data from the electronic database; determining, based on the reverse supply chain cost information obtained from the electronic database, a suggested disposition path for each of the plurality of items; transmitting, to the electronic database for storage, the suggested disposition path for each of the plurality of items (C4:22 to C5:43 and C6:64 to C7:43; Anthony discloses that upon receiving the parameters and other item information, a return location and handling (interpreted as disposition path) is selected for the item. The plurality of items is based on the parameters including a plurality of items with different conditions necessary based on the return indication, such as hazardous, fraud, jewelry, and other provided examples.); 
receiving, via a graphical interface and a user input device of a user device, a return initiation, wherein the return initiation includes an indication of an item to be returned and an indication of a customer returning the item; transmitting, to the control circuit, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. The customer provides the information and preferences (interpreted as indication of a customer) as parameters within the return location determination. This return initiation and parameters provided by the customer are then directed towards the merchant system to determine the return location.);
 receiving, at the control circuit from the user device, the return initiation (Fig 1G and C3:10 to C4:21; Anthony discloses that the return processing system has the customer provide a notification using a web site. This return initiation and parameters provided by the customer are then ; 5Application. No.: 15/931,235 Amendment AF dated February 15, 2022 Response to final OA mailed Feb. 10, 2022 
obtain, from the electronic database, the customer data for the plurality of the customers (Fig 1, 6, and C3:36 to C4:22 and C19:29 to C20:64; Anthony discloses obtaining information from a customer database and shows that multiple customers are within the system to gather data from that is stored in the customer information database.); 
determining, based on the indication of the customer received from the user device and the customer data for the plurality of the customers obtained from the electronic database, a trust score of the customer (C10:36 to C11:24; Anthony discloses that the return processing system determines a level of reliability or trust in the customer based on customer information.); 
based on the indication of the item and the item-specific data, obtain, from the electronic database, the suggested disposition path for the item (C20:20-64; Anthony discloses the location determination with regards to the customer trust and the item parameters. This also includes return location/determination alternatives based on the information being input (example provided regarding a likelihood of fraud).), 
wherein the suggested disposition for the item is selected from one of: processing a refund for the customer in response to the customer returning the item to the store; and processing the refund for the customer in response to the customer keeping the item and not returning the item to the store (C20:48 to C21:53; Anthony discloses that the return system processes using with suggested disposition based on a customer returning through a return location or not requiring the customer to return the item (if the item is less than the cost of having the item return be performed).); 
if the control circuit determines that the trust score of the customer is above the customer trust score, threshold for processing the refund in response to the customer keeping the item: generating a final disposition path for the item that preserves the suggested disposition path for the item (C10:36 to C11:24; Anthony discloses that the system has different return processing in terms of customer reputation/trustworthy. This is shown with regards to processing returns (the customer disposing of the item through destroying or donating the item) as well as processing refunds as a basis of either immediately if sufficiently high (interpreted as preserves) or after the item is returned (interpreted as different disposition path). Anthony further discloses [C21:15-34] that a routine determination is based on item value and the customer retaining based on the cost within the process where the customer is not required to return the item to the store or requiring the return to a location/shipping of the item.); and 
transmitting a first signal to the user device, the first signal configured to cause the user device to display to the user, within the graphical interface, a notification that the customer is permitted to keep the item for which the return was initiated and that the refund is being processed for the initiated return (C21:15-53; Anthony discloses that the system provides the user with the information regarding the routine for item return processing (interpreted as notification). Further, Anthony discloses that the routine and information can provide the customer with an indication that no item return is to be performed (if value of a returned item is less than the cost of having the item return be performed).
a notification that the customer is permitted to keep the item for which the return was initiated and that the refund is being processed for the initiated return is merely non-functional descriptive material. The notification is the functioning aspect that is required within the claim limitations and what the notification includes in terms of messaging and content is non-functional descriptive material. The system sends a notification and the content is merely for a human reader to convey a message or meaning. As such, the claim elements regarding the notification content is interpreted as non-functional descriptive material. Refer to MPEP 2111.05.); 
if the control circuit determines that the trust score of the customer is below the customer trust scor(C10:36 to C11:24; Anthony discloses that the system has different return processing in terms of customer reputation/trustworthy. This is shown with regards to processing returns (the customer disposing of the item through destroying or donating the item) as well as processing refunds as a basis of either immediately if sufficiently high (interpreted as preserves) or after the item is returned (interpreted as different disposition path). Anthony further discloses [C21:15-34] that a routine determination is based on item value and the ; and 
transmitting a second signal to the user device, the second signal configured to cause the user device to display to the user, within the graphical interface, a notification that the customer is required to return the item for which the return was initiated to the store, and that the refund for the initiated return will be processed after the customer returns the item to the store (C21:15-53; Anthony discloses that the system provides the user with the information regarding the routine for item return processing (interpreted as notification). Further, Anthony discloses [C12:25-60] the information that is sent to the customer in terms of processing the return with the return label for the item to be sent back.
Examiner notes that the claim limitations describing a notification that the customer is required to return the item for which the return was initiated to the store, and that the refund for the initiated return will be processed after the customer returns the item to the store is merely non-functional descriptive material. The notification is the functioning aspect that is required within the claim limitations and what the notification includes in terms of messaging and content is non-functional descriptive material. The system sends a notification and the content is merely for a human reader to convey a message or meaning. As such, the claim elements 
Anthony discloses a return processing system that provides a return processing routing based on item specific information and customer information including how trustworthy (trust score) the customer is, however, Anthony does not specifically disclose that the item is kept by the customer in terms of return processing for the trust score.
Riesman teaches correlating the trust score of the customer to a customer trust score threshold for processing the refund in response to the customer keeping the item that is programmed into the control circuit (Paragraphs [158-162]; Riesman teaches that a commerce system can provide a customer a money back guarantee without requiring a return (interpreted as keep) if the customer has established a reputation for fair use of such offers (similar to the interpreted trust score of Anthony). This would be within the combination of Anthony that provides the system with customer trustworthy information to determine the return processing routing and thus the high value trustworthy customer (interpreted as trust score) would thus not be required to return the item to receive the refund. This interpretation and combination is based on originally filed specification [41-42] that describes the “keep it” in terms of requiring a customer to return an item to receive a refund and thus the combination teaches this interpretation and falls within the described example and description of keep it.).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system that provides a routing based on customer information (preferences and trustworthy value) and item-specific data of Anthony the ability for the trustworthy value of a customer to allow a refund/money-back guarantee without the requirement of a return as taught by Reisman since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Reisman teaches, “a given buyer might behave differently to a seller that is viewed favorably with regard to any of a variety of considerations versus one viewed neutrally or negatively. Such factors might relate to the seller reputation and/or image, again at particular seller and/or category levels. Just as buyers gain a FP reputation for their pricing levels, in terms of fairness and other criteria, sellers can optionally be viewed in terms of the differential effect they have on such pricing behavior with respect to their buyers, relative to how those 
Regarding claim 14, the combination teaches the above-enclosed limitations;
Anthony discloses wherein the suggested disposition paths include one or more of resell, liquidate, donate, destroy, and keep it (C8:65 to C9:38 and C18:58 to C19:28; Anthony discloses the processing for the alternatives and evaluation of routing routine for the different return paths. Anthony discloses resell [C5:43-65] (interpreted through the item being sent to a different customer to fulfill an order based on the item), donate [C11:5-24], destroy [C11:5-24], and keep [C21:15-24].). 
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Anthony further discloses wherein the control circuit determines the suggested path for each of the plurality of items on an item-by-item basis (C6:37-63; Anthony discloses that the system provides a determination with reasons for each of the items and how the items are to be returned. This is interpreted as “item-by-item basis” in terms of the analysis, as disclosed in C3:12-54 and C4:46 to C5:65, provides specific item analysis for return and 
Further, Anthony also discloses item-by-item in terms of the determination in terms of having multiple items within an order and returning all or some of the items and the determined return processing for the item(s) [C11:57 to C12:40].).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Anthony further discloses wherein the user is the customer returning the item (C3:36 to C4:45 and C6:37-63; Anthony discloses that the system operates based on the user being the customer returning the item.).
Claims 3, 8, 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Reisman et al [2011/0295722], hereafter Reisman, further in view of Barstad et al [9,652,732], hereafter Barstad.
Regarding claim 3, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the item was purchased at a brick-and-mortar facility; 
wherein the customer purchased the item at a brick-and-mortar facility (Fig 2, C1:5 to C2:29 and C4:28-52; Barstad teaches that a similar return system basis the operation on a purchase from a brick-and-mortar facility. It would be obvious to combine as brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system, as taught by the combination.).  
The combination teaches a return processing system based on item and customer information, Reisman teaches that a similar commerce system provides a customer the ability to keep an item, and Barstad teaches that a similar return processing system has a customer purchasing an item at a brick and mortar store.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system based on customer and item information of the combination the ability for the item to have been purchased by the customer at a brick-and-mortar location as taught by Barstad since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as brick-and-mortar are a large aspect of retail 
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system based on customer and item information of the combination the ability for the item to have been purchased by the customer at a brick-and-mortar location as taught by Barstad for the purposes of brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system.
Regarding claim 8, the combination teaches the above-enclosed limitations in terms of a return determination system that provides a routing based on customer and item information, however, the combination does not specifically teach that the user is a store employee and the user device is located as a brick-and-mortar facility; 
Barstad teaches wherein the user device is located in a brick-and-mortar retail facility, and wherein the user is a store employee (C3:57 to C4:27; Barstad teaches that a similar return determination system is to be used by an employee using a client device (which as shown in the background and other sections [C1:5 to C2:29 and C4:28-52]) includes 
The combination teaches a return determination system based on customer and item information to provide return routing and Barstad teaches a similar return system (that is also based on customer and item information) where an employee at a brick-and-mortar facility be provided the return determination. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by the combination the ability for an employee at a brick-and-mortar facility to also be provided the return determination within a similar return processing system as taught by Barstad since the claimed invention is merely a combination of elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as an employee would be able to handle returns at a store location, as well 
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by the combination the ability for an employee at a brick-and-mortar facility to also be provided the return determination within a similar return processing system as taught by Barstad for the purposes of an employee would be able to handle returns at a store location, as well as provide better experience for the customer and reduce incentives for abuse and fraud [Barstad C2:53 to C3:8].
Regarding claim 10, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the disposition path is periodically re-determined; 
Barstad teaches wherein the control circuit periodically re-determines the suggested disposition path for at least some of the plurality of items (C357 to C4:52; Barstad teaches a similar return processing system that has item specific data that is updated within batches (daily, weekly) {interpreted as periodically}. This would be in combination with Anthony’s determination and evaluation based on item-specific data in terms of re-evaluating upon the updated item-specific data. Barstad also teaches that the similar return process system has customer data within the batch updates and further 
The combination teaches a return processing system based on customer and item information and Barstad teaches that item and customer information can be batch updated periodically. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer and item information processing to determine a return route of the combination that the customer and item data be batch updated periodically as taught by Barstad since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the most up-to-date information (within the batch period) would allow the   
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer and item information processing to determine a return route of the combination that the customer and item data be batch updated periodically as taught by Barstad for the purposes of the most up-to-date information (within the batch period) would allow the most appropriate and better informed model to make the return determination, which includes defect history, legal elements (hazardous, shipping rules and taxes), and other pertinent information to ensure the best return and routing option are selected.
Regarding claim 13, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the item was purchased at a brick-and-mortar facility; 
Barstad further teaches wherein the customer purchased the item at a brick-and-mortar facility (Fig 2, C1:5 to C2:29 and C4:28-52; Barstad teaches that a similar return system basis the operation on a purchase from a brick-and-mortar facility. It would be obvious to combine as brick-and-mortar are a large aspect of retail environments and ensuring that a .  
Anthony discloses a return processing system based on item and customer information, Reisman teaches that a similar commerce system provides a customer the ability to keep an item, and Barstad teaches that a similar return processing system has a customer purchasing an item at a brick and mortar store.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing system based on customer and item information of the combination the ability for the item to have been purchased by the customer at a brick-and-mortar location as taught by Barstad since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as brick-and-mortar are a large aspect of retail environments and ensuring that a customer purchasing at a brick-and-mortar is able to return an item would ensure that items are being returned and evaluated within the return processing system.
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claim 18, the combination teaches the above-enclosed limitations in terms of a return determination system that provides a routing based on customer and item information, however, the combination does not specifically teach that the user is a store employee and the user device is located as a brick-and-mortar facility; 
Barstad teaches wherein the user device is located in a brick-and-mortar retail facility, and wherein the user is a store employee (C3:57 to C4:27; Barstad teaches that a similar return determination system is to be used by an employee using a client device (which as shown in the background and other sections [C1:5 to C2:29 and C4:28-52]) includes brick-and-mortar locations. It would be obvious for one of ordinary skill in the art to combine the return determination of Anthony with the brick-and mortar location for a return as taught by Barstad is that an employee would be able to handle returns at a store location, as well as provide better 
The combination teaches a return determination system based on customer and item information to provide return routing and Barstad teaches a similar return system (that is also based on customer and item information) where an employee at a brick-and-mortar facility be provided the return determination. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on customer and item information as taught by the combination the ability for an employee at a brick-and-mortar facility to also be provided the return determination within a similar return processing system as taught by Barstad since the claimed invention is merely a combination of elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as an employee would be able to handle returns at a store location, as well as provide better experience for the customer and reduce incentives for abuse and fraud [Barstad C2:53 to C3:8].
Therefore, from this teaching of Barstad, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return determination system based on 
Regarding claim 20, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach periodically re-determining the disposition path; 
Barstad teaches wherein the control circuit periodically re-determines the suggested disposition path for at least some of the plurality of items (C357 to C4:52; Barstad teaches a similar return processing system that has item specific data that is updated within batches (daily, weekly) {interpreted as periodically}. This would be in combination with Anthony’s determination and evaluation based on item-specific data in terms of re-evaluating upon the updated item-specific data. Barstad also teaches that the similar return process system has customer data within the batch updates and further Anthony would evaluate in real time based on the customer and item information which would include the batch updated item and customer information. It would be obvious to combine the return processing system using item and customer information of Anthony with the periodically updated customer and item information in batches as taught by Barstad as 
The combination teaches a return processing system based on customer and item information and Barstad teaches that item and customer information can be batch updated periodically. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer and item information processing to determine a return route of the combination that the customer and item data be batch updated periodically as taught by Barstad since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the most up-to-date information (within the batch period) would allow the most appropriate and better informed model to make the return determination, which includes defect history, legal elements (hazardous, shipping rules and taxes), and other pertinent information to ensure the best return and routing option are selected.  
.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al [8,156,007], hereafter Anthony, in view of Reisman et al [2011/0295722], hereafter Reisman, further in view of Pape et al [8,463,665], hereafter Pape, further in view of Ross, J.M., McGiverin-Bohan, K.L., “The Business Case for Product Philanthropy” (2012), hereafter Ross.
Regarding claim 5, the combination teaches a return processing system that basis the return determination on different costs, however, the combination does not specifically disclose what the specific values are based on; 
Pape teaches wherein, resell value is calculated based on the probability of sale times the markdown for resell less the store handling cost 
Examiner notes that Pape discusses the disposition in terms of return elements (such as the return disposition determinations disclosed by Anthony) within C17:32 to C19:5. It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to consider the potential revenue/profitability of a returned item with respect to costs associated and related to having the item returned as companies want to ensure profitability for items and reduce the amount of unprofitable actions.);
 Anthony discloses a return processing determination based on different factors including shipping, customer value, and other parameters and Pape teaches a similar disposition system that provides a disposition based on resale of the item using probability, price, and costs for holding the item. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of Anthony the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as companies want to ensure profitability for items and reduce the amount of unprofitable actions.
Therefore, from this teaching of Pape, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of Anthony the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape for the purposes of 
The combination teaches the above-enclosed limitations regarding a resale/resell of an item based on probability, costs, and price, however, the combination does not specifically disclose values regarding liquidation, donation, keeping the item, or destroying;
Ross teaches liquidate value is calculated based on the liquidation recovery less return center handling cost, the store to return center transportation cost, the store handling cost, and the cost of product (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Liquidation, Ross teaches that the valuation is based on the liquidated value of the items (interpreted as liquidation recovery) and subtracts different costs: taxes {pgs. 19-20}, storage/inventory {pgs. 21-22}, and shipping {pgs. 22-23}. While Ross teaches shipping in terms of donating the item, Anthony (and in combination Pape) discloses shipping and routing costs related to an item expense for a return disposition {C8:65 to C9:38} which would be obvious to calculate within the liquidation analysis of Ross. Ross also discusses liquidation in terms of logistics and other costs associated with the product in terms of analysis within the liquidation sales (pgs. 35-36).); 
donate value is based the margin times a rate times the tax rate less the store handling cost and the product cost (Pages 19-23; Ross teaches a 
Examiner notes that Ross also teaches other analysis for donation including ROI and other benefits (cash equivalents) that are discussed and taught on pages 46-48, which also discusses the donation in terms of analysis comparisons with liquidation and disposal.); 
destroy value is based on the product cost less the store handling cost and other costs (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Dispose, Ross teaches that the analysis includes tax implications (interpreted as other costs) and cost of inventory (interpreted as product cost), as well as disposal rates for waste collection (interpreted as store handling costs (pgs. 28-29). This value is also in terms of comparative to donation with regards to the donating the item versus disposing within the merchant/company. This analysis also includes other waste removal ; and 
Ross teaches a disposition in terms of donation, liquidation, and disposal for an item with respect to the variables and parameters while providing an analysis for determining the implications and value impact with respect to the three avenues for an item(s). It would be obvious to include the donate, disposal, and liquidation analysis of Ross with respect to the combination, as Anthony discloses aspects of charity, disposal, and liquidation in terms of return processing {C11:5-41 and C14:11-45} and Ross, in combination, provides a distinct analysis model for determining the best path (with respect to liquidation, donation, and disposal). The combination of elements would be obvious for one of ordinary skill in the art as the analysis provides more distinct analysis models to have a more calculated model to determine the best return processing path based on financial gains/losses to ensure better profitability (or less negative costs attributed to the return process).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the disposition determination for a return processing system that includes donation/charity, disposal, liquidation (reselling), and other determination using customer parameters and item-specific data of the combination the ability to have specific model algorithms for calculating values attributed to 
The combination teaches the above-enclosed limitations, and in combination, Anthony further discloses keep it value is based on the product cost and the customer service desk cost (C21:15-53; Anthony discloses that the return processing determination analyzes whether the value of the item (interpreted as product cost) is less than the cost of having the return performed (interpreted as customer service desk cost). The customer service desk cost is based on originally filed specification fig 2 and paragraphs [28-29 and 54-57] that describes the customer service desk cost in terms of other costs and labor costs, therefore, Examiner interprets the customer service desk costs as a labor cost. Within the combination, Ross and Pape teach labor and other handling costs in terms of disposal (Ross pg. 56-57 and 60) and labor costs (Pape C4:42-59). Anthony also discloses labor and storage costs in terms of value (C5:1-24) that can be within the broadest reasonable interpretation of customer service costs. 
.  
Regarding claim 15, the combination teaches a return processing system that basis the return determination on different costs, however, the combination does not specifically teach what the specific values are based on; 
Pape teaches wherein, resell value is calculated based on the probability of sale times the markdown for resell less the store handling cost (C23:47 to C24:20 and C25:47 to C26:3; Pape teaches a similar disposition processing system that provides a pricing (interpreted a value) in terms of item analysis for resale within a marketplace as a disposition path for an item. The value is based on a probability percentage with the price points (highest and lowest expected price). Pape teaches that the disposition evaluations (within the system regarding other valuations and disposition paths) is based on the value and costs of recovery {C11:24 to C12:44}. The interpretation is that Pape teaches the algorithmic model in terms of determining a profitability and pricing value for a disposition of an item return based on the price, probability, and costs associated with the return to vendor (or other storage/shipping costs). Further, Anthony teaches store 
Examiner notes that Pape discusses the disposition in terms of return elements (such as the return disposition determinations disclosed by Anthony) within C17:32 to C19:5. It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to consider the potential revenue/profitability of a returned item with respect to costs associated and related to having the item returned as companies want to ensure profitability for items and reduce the amount of unprofitable actions.);
 The combination teaches a return processing determination based on different factors including shipping, customer value, and other parameters and Pape teaches a similar disposition system that provides a disposition based on resale of the item using probability, price, and costs for holding the item. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of the combination the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape since the claimed invention is merely a combination of old elements and in the combination each element would have performed the 
Therefore, from this teaching of Pape, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the return processing determination system based on different costs and parameters of the combination the ability to have a similar disposition determination based on probability, pricing, and costs for the return and resale of an item as taught by Pape for the purposes of companies want to ensure profitability for items and reduce the amount of unprofitable actions.
The combination teaches the above-enclosed limitations regarding a resale/resell of an item based on probability, costs, and price, however, the combination does not specifically disclose values regarding liquidation, donation, keeping the item, or destroying;
Ross teaches liquidate value is calculated based on the liquidation recovery less return center handling cost, the store to return center transportation cost, the store handling cost, and the cost of product (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Liquidation, Ross teaches that the valuation is based on the liquidated value of the items (interpreted as ; 
donate value is based the margin times a rate times the tax rate less the store handling cost and the product cost (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Donate, Ross teaches that the donation analysis includes the deductible value which is the fair market value (interpreted as margin times a rate) multiplied by the tax rate (as shown as 0.5 {pg. 16}), as well as other tax rates including federal, state, and sales tax rates, and shipping the item to the donation/charity (interpreted as store handling costs). Ross also teaches the donation in terms of costs of costs of goods within the inventory (interpreted as product costs) {pg. 27}. 
Examiner notes that Ross also teaches other analysis for donation including ROI and other benefits (cash equivalents) that are discussed and taught on pages 46-48, which also discusses the donation in terms of analysis comparisons with liquidation and disposal.); 
destroy value is based on the product cost less the store handling cost and other costs (Pages 19-23; Ross teaches a valuation for items between liquidation, donation, and disposing (interpreted destroy). In terms of Dispose, Ross teaches that the analysis includes tax implications (interpreted as other costs) and cost of inventory (interpreted as product cost), as well as disposal rates for waste collection (interpreted as store handling costs (pgs. 28-29). This value is also in terms of comparative to donation with regards to the donating the item versus disposing within the merchant/company. This analysis also includes other waste removal components such as weight-based disposal and flat rate waste removal {shown in Appendix 2}.); and 
Ross teaches a disposition in terms of donation, liquidation, and disposal for an item with respect to the variables and parameters while providing an analysis for determining the implications and value impact with respect to the three avenues for an item(s). It would be obvious to include the donate, disposal, and liquidation analysis of Ross with respect to the combination, as Anthony discloses aspects of charity, disposal, and liquidation in terms of return processing {C11:5-41 and C14:11-45} and Ross, in combination, provides a distinct analysis model for determining the best path (with respect to liquidation, donation, and disposal). The combination of elements would be obvious for one of ordinary skill in the art as the analysis provides more distinct analysis models to have a more 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the disposition determination for a return processing system that includes donation/charity, disposal, liquidation (reselling), and other determination using customer parameters and item-specific data of the combination the ability to have specific model algorithms for calculating values attributed to donation/charity, disposal, and liquidation as taught by Ross since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the analysis provides more distinct analysis models to have a more calculated model to determine the best return processing path based on financial gains/losses to ensure better profitability (or less negative costs attributed to the return process).
The combination teaches the above-enclosed limitations, and in combination, Anthony further discloses keep it value is based on the product cost and the customer service desk cost (C21:15-53; Anthony discloses that the return processing determination analyzes whether the value of the item (interpreted as product cost) is less than the cost of having 
In terms of pure customer service costs, Anthony discloses future value of the customer (C7:61 to C8:64). Therefore, in combination, Anthony discloses the customer keeping the item with respect to the product value and customer service and other costs.).  


Response to Arguments
In response to the arguments filed February 15 (entered February 28) on pages 9-11 with respect to the 35 USC 101 rejection, specifically that the amended claim elements are not mere data transmission or mere instructions but are drawn to an actual trust score of a customer against a database-stored threshold customer score value which amount to significantly more than the identified abstract idea. 
Examiner respectfully disagrees.
The arguments discuss the amended and previously presented claim elements drawn to the determination steps in terms of the disposition path regarding a customer trust score, a threshold for the customer trust score, and returning a disposition of the customer keeping the item and processing the refund or requiring the return of the item and processing the refund. The arguments discuss the score in terms of being an actual customer trust score, but the considerations and claim language merely provide a generic threshold and score that is named a customer trust score. There is no specific algorithm, mathematical model, or otherwise scoring system beyond the generic threshold and some instance of a score value that is compared with the threshold. The system may store the threshold and customer score within a database and have predetermined levels but these aspects are generic technological elements. Having a threshold is merely a comparison 
Lacking any further arguments, claims 1, 3-6, 8-11, 13-16, and 18-20 are maintaining the 35 USC 101 rejection, as rejected above in light of the amended claim elements
In response to the arguments filed February 15 (entered February 28) on pages 11-15 with respect to the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the cited prior art. 
Examiner respectfully disagrees.
The arguments discuss the amended claim elements, “wherein the suggested disposition for the item is selected from one of: processing a refund for the customer in response to the customer returning the item to the store; and processing the refund for the customer in response to the customer keeping the item and not returning the item to the store; correlate the trust score of the customer to a customer trust score threshold for processing the refund in response to the customer keeping the item that is programmed into the control circuit, and: if the control circuit determines that the trust score of the customer is above the customer trust score, threshold for processing the refund in response to the customer keeping the item: transmit a first signal to the user device, the first signal configured to cause the user device to display to the user, within the graphical interface, a notification that the customer is permitted to keep the item for which the return was initiated and that the refund is being processed for the initiated return; if the control circuit determines that the trust score of the customer is below the customer trust scorthreshold for processing the refund in response to the customer keeping the item: transmit a second signal to the second signal configured to cause the user device to display to the user, within the3Application. No.: 15/931,235 Amendment AF dated February 15, 2022graphical interface, a notification that the customer is required to return the item for which the return was initiated to the store, and that the refund for the initiated return will be processed after the customer returns the item to the store”. The arguments discuss the cited passages and summarize elements of Anthony. The arguments then allege that Anthony does not teach the elements of the threshold and comparing the customer score with the threshold in terms of the disposition path. 
Anthony specifically discusses (and Applicant even quotes and acknowledges that Anthony discusses) a threshold comparison in terms of a customer trust score. Anthony provides “the system may further facilitate providing refunds and/or replacements to customers, whether immediately (e.g., for customers that are of sufficiently high value or are sufficiently trustworthy) or after the item return is received at the return location and/or verified" (See Anthony, col. 10, lines 36-45.). This is quoted in Applicant’s remarks pg. 12 and directly cited within Anthony that a customer score is used to provide a disposition path for providing a refund/replacement for an item based on customer trust. The threshold is that the system provides the refund/replacement immediately if the trust is sufficiently high or sufficiently trustworthy (which both are threshold values). There is no claim language or description that provides a different threshold value to that described within Anthony. Further, Anthony 
The arguments continue in terms of the combination of Reisman that discusses keeping of an item without a return. The arguments discuss Reisman and the cited paragraphs as discussed in the rejection. The arguments allege that Reisman does not teach the correlation in terms of the customer trust, however, the cited passages, included within the Applicant’s remarks, discuss Reisman as correlating a trust score with a disposition path. Reisman specifically teach that a money back guarantee can be provided without requiring a return and even has elements that discuss the customer trust score with other sellers to correlate the trust score with a different seller which the buyer has not interacted with. As such, Anthony, in view of Reisman, teach the amended claim elements of claims 1 and 11. Therefore, claims 1 and 11 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically 
Lacking any further arguments, claims 1, 3-6, 8-11, 13-16, and 18-20 are maintaining the 35 USC 103 rejection above, in light of the amended claim elements as rejected above.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilkinson et al [2017/0364860] (return processing using vectors including customer profile with specific threshold and other value techniques);
Otto et al [2009/0125442] (automated return policy processing);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689